                  Case 2:21-cv-00850-BAT Document 1 Filed 06/24/21 Page 1 of 18




 1

 2

 3

 4

 5

 6

 7
                                       UNITED STATES DISTRICT COURT
 8                                    WESTERN DISTRICT OF WASHINGTON
                                                AT SEATTLE
 9

10    AMAZON.COM, INC., a Delaware
      corporation; and ASMODEE GROUP SAS, a                             No.
11    foreign simplified joint stock company,
                                                                        COMPLAINT FOR DAMAGES
12                                     Plaintiffs,                      AND EQUITABLE RELIEF
13               v.
14    SAMUEL KATZ, an individual; GIG
      TRADING INC., a New York corporation; and
15    DOES 1-10,
16                                     Defendants.
17

18                                               I.       INTRODUCTION
19               1.       This case involves the Defendants’ unlawful and expressly prohibited sale on
20    Amazon.com of counterfeit card games, “Dixit: Daydreams Expansion” and “Dixit:
21    Revelations Expansion.” Amazon brings this lawsuit jointly with Asmodee Group SAS
22    (“Asmodee”), 1 the owner of the registered trademark at issue, to permanently prevent and
23    enjoin Defendants from causing future harm to Plaintiffs’ customers, reputations, and
24    intellectual property (“IP”), and to hold Defendants accountable for their illegal actions.
25               2.       The Amazon store offers products and services to customers in more than 100
26    countries around the globe. Some of the products are sold directly by Amazon, while others are
27    1
          Amazon and Asmodee shall be collectively referred to herein as “Plaintiffs.”

     COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF - 1                                        Davis Wright Tremaine LLP
                                                                                              920 Fifth Avenue, Suite 3300
                                                                                               Seattle, WA 98104-1640
                                                                                         206.622.3150 main · 206.757.7700 fax
              Case 2:21-cv-00850-BAT Document 1 Filed 06/24/21 Page 2 of 18




 1    sold by Amazon’s numerous third-party selling partners. The Amazon brand is one of the most

 2    well-recognized, valuable, and trusted brands in the world. In order to protect customers and

 3    safeguard its reputation for trustworthiness, Amazon invests heavily in both time and resources

 4    to prevent counterfeit goods from being sold in its store. In 2020 alone, Amazon invested over

 5    $700 million and employed more than 10,000 people to protect its store from fraud and abuse.

 6    Amazon stopped over six million suspected bad actor Selling Accounts before they published a

 7    single listing for sale and blocked more than ten billion suspected bad listings before they were

 8    published. As a result of these efforts and investment, 99.9% of all products viewed by

 9    customers on Amazon did not have a valid counterfeit complaint.

10           3.      Founded in 1995, Asmodee is a leading games publisher and distributor.

11    Asmodee has grown to include all game types with a large number of global blockbusters in its

12    portfolio, including A Game of Thrones: The Board Game; Pandemic; and CATAN. Asmodee

13    products are sold internationally, as well as in major U.S. retailers such as Amazon.com.

14           4.      Dixit is an award-winning storytelling game. Children and adults alike enjoy

15    using Dixit’s cards which feature gorgeous, imaginative artwork, to create stories. Owing to

16    the game’s popularity, there are also ten Dixit companion expansion sets, such as Daydreams

17    and Revelations, which allow players to supplement their Dixit game with additional story

18    cards. Dixit’s tenth expansion set recently launched, commemorating over a decade of success.

19           5.      Asmodee owns, manages, enforces, licenses, and maintains IP, including various

20    trademarks. Relevant to this Complaint, Asmodee owns the following registered trademark

21    (“Dixit Trademark”).

22

23
                          Mark                 Registration No. (International Classes)
24

25
                                            Trademark Reg. No. 5,678,181 (IC 009, 016,
26                                          0028)

27

     COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF - 2                              Davis Wright Tremaine LLP
                                                                                    920 Fifth Avenue, Suite 3300
                                                                                     Seattle, WA 98104-1640
                                                                               206.622.3150 main · 206.757.7700 fax
              Case 2:21-cv-00850-BAT Document 1 Filed 06/24/21 Page 3 of 18




 1    A true and correct copy of the Trademark Status and Document Retrieval report provided by

 2    the United States Patent and Trademark Office for the above Dixit Trademark is attached as

 3    Exhibit A.

 4           6.      From 2018 through 2020, Defendants advertised, marketed, offered, and sold

 5    counterfeit Dixit products in the Amazon store, using Asmodee’s registered Dixit Trademark,

 6    without authorization, to deceive customers about the authenticity and origin of the products

 7    and the products’ affiliation with Asmodee.

 8           7.      As a result of their illegal actions, Defendants have infringed and misused

 9    Asmodee’s IP, willfully deceived and harmed Plaintiffs and their customers, compromised the

10    integrity of the Amazon store, and undermined the trust that customers place in Amazon and

11    Asmodee. Defendants’ illegal actions have caused Plaintiffs, and Asmodee’s U.S. distributor

12    and subsidiary, Asmodee North America, Inc. (“ANA”), to expend significant resources to

13    investigate and combat Defendants’ wrongdoing and to bring this lawsuit to prevent

14    Defendants from inflicting future harm to Plaintiffs and their customers.

15                                           II.    PARTIES
16           8.      Amazon.com, Inc. is a Delaware corporation with its principal place of business

17    in Seattle, Washington. Through its subsidiaries, Amazon.com, Inc. owns and operates the

18    Amazon.com website, counterpart international websites, and Amazon store (collectively,

19    “Amazon”).

20           9.      Asmodee is a French simplified joint stock company with its principal place of

21    business in Guyancourt, France. Through its studios and subsidiaries, including ANA, it

22    designs, manufactures, and distributes a large number of board games and accessories.

23           10.     Defendants are a collection of individuals, both known and unknown, who

24    conspired and operated in concert with each other to engage in the counterfeiting scheme

25    alleged in this Complaint. In many cases, Defendants took intentional and affirmative steps to

26    hide their true identities and whereabouts from Plaintiffs by using fake names, contact

27    information, and unregistered businesses to conduct their activities. Defendants are subject to

     COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF - 3                               Davis Wright Tremaine LLP
                                                                                   920 Fifth Avenue, Suite 3300
                                                                                    Seattle, WA 98104-1640
                                                                              206.622.3150 main · 206.757.7700 fax
              Case 2:21-cv-00850-BAT Document 1 Filed 06/24/21 Page 4 of 18




 1    liability for their wrongful conduct both directly and under principles of secondary liability

 2    including, without limitation, respondeat superior, vicarious liability, and/or contributory

 3    infringement.

 4           11.      On information and belief, Defendant Samuel Katz, doing business as “Crazy

 5    Leaf,” is an individual who purports to have a business address in Brooklyn, New York. On

 6    further information and belief, Defendant Samuel Katz personally participated in and/or had the

 7    right and ability to supervise, direct, and control the wrongful conduct alleged in this

 8    Complaint, and derived a direct financial benefit from that wrongful conduct.

 9           12.      On information and belief, Defendant Gig Trading Inc. is a New York entity that

10    purports to have a business address in Brooklyn, New York. On further information and belief,

11    Defendant Gig Trading Inc. participated in and/or had the right and ability to supervise, direct,

12    and control the wrongful conduct alleged in this Complaint, and derived a direct financial

13    benefit as a result of that wrongful conduct.

14           13.      On information and belief, Defendants Does 1-10 are individuals and entities

15    working in active concert with each other and the named Defendants to knowingly and

16    willfully manufacture, import, advertise, market, offer, and sell counterfeit Dixit products. The

17    identities of Does 1-10 are presently unknown to Plaintiffs.

18                                III.    JURISDICTION AND VENUE
19           14.      The Court has subject matter jurisdiction over Asmodee’s Lanham Act claims

20    for (1) trademark infringement; and over Amazon’s and Asmodee’s Lanham Act claims for (2)

21    false designation and false advertising pursuant to 15 U.S.C. § 1121 and 28 U.S.C. §§ 1331 and

22    1338(a). The Court has subject matter jurisdiction over Plaintiffs’ claim for violation of the

23    Washington Consumer Protection Act pursuant to 28 U.S.C. §§ 1332 and 1367.

24           15.      The Court has personal jurisdiction over all Defendants because they transacted

25    business and committed tortious acts within and directed to the State of Washington, and

26    Plaintiffs’ claims arise from those activities. Defendants affirmatively undertook to do

27    business with Amazon, a corporation with its principal place of business in Washington, and

     COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF - 4                               Davis Wright Tremaine LLP
                                                                                     920 Fifth Avenue, Suite 3300
                                                                                      Seattle, WA 98104-1640
                                                                                206.622.3150 main · 206.757.7700 fax
              Case 2:21-cv-00850-BAT Document 1 Filed 06/24/21 Page 5 of 18




 1    sold through the Amazon store products bearing counterfeit versions of the Dixit Trademark

 2    and which otherwise infringed Asmodee’s IP. Defendants shipped products bearing counterfeit

 3    versions of the Dixit Trademark to consumers in Washington. Each of the Defendants

 4    committed, or facilitated the commission of, tortious acts in Washington and has wrongfully

 5    caused Plaintiffs substantial injury in Washington.

 6           16.     Further, the named Defendants have consented to the jurisdiction of this Court

 7    by agreeing to the Amazon Services Business Solutions Agreement (“BSA”), which provides

 8    that the “Governing Courts” for claims to enjoin infringement or misuse of IP rights are state or

 9    federal courts located in King County, Washington.

10           17.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because a

11    substantial part of the events giving rise to the claims occurred in the Western District of

12    Washington.

13           18.     Venue is proper in this Court also with respect to Defendants by virtue of the

14    allegations stated in paragraph 15 above, which are incorporated herein.

15           19.     Pursuant to Local Civil Rule 3(d), intra-district assignment to the Seattle

16    Division is proper because the claims arose in this Division, where (a) Amazon resides, (b)

17    injuries giving rise to suit occurred, and (c) Defendants directed their unlawful conduct.

18                                             IV.     FACTS
19           A.      Amazon’s Efforts to Prevent the Sale of Counterfeit Goods
20           20.     Amazon works hard to build and protect the reputation of its store as a place

21    where customers can conveniently select from a wide array of authentic goods and services at

22    competitive prices. Amazon invests a vast amount of resources to ensure that when customers

23    make purchases through the Amazon store—either directly from Amazon or from one of its

24    millions of third-party sellers—customers receive authentic products made by the true

25    manufacturer of those products.

26           21.     A small number of bad actors seek to take advantage of the trust customers place

27    in Amazon by attempting to create Amazon Selling Accounts to advertise, market, offer, and

     COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF - 5                               Davis Wright Tremaine LLP
                                                                                     920 Fifth Avenue, Suite 3300
                                                                                      Seattle, WA 98104-1640
                                                                                206.622.3150 main · 206.757.7700 fax
              Case 2:21-cv-00850-BAT Document 1 Filed 06/24/21 Page 6 of 18




 1    sell counterfeit products. These bad actors seek to misuse and infringe the trademarks and

 2    other IP of the true manufacturers of those products to deceive Amazon and its customers. This

 3    unlawful and expressly prohibited conduct undermines the trust that customers, sellers, and

 4    manufacturers place in Amazon, and tarnishes Amazon’s brand and reputation, thereby causing

 5    irreparable harm to Amazon.

 6           22.     Amazon prohibits the sale of inauthentic and fraudulent products and is

 7    constantly innovating on behalf of customers and working with brands, manufacturers, rights

 8    owners, and others to improve the detection and prevention of counterfeit products ever being

 9    offered to customers through the Amazon store. Amazon employs dedicated teams of software

10    engineers, research scientists, program managers, and investigators to prevent counterfeits from

11    being offered in the Amazon store. Amazon’s systems automatically and continuously scan

12    thousands of data points to detect and remove counterfeits from its store and to terminate the

13    Selling Accounts of bad actors before they can offer counterfeit products. When Amazon

14    identifies issues based on this feedback, it takes action to address them. Amazon uses this

15    intelligence also to improve its proactive prevention controls.

16           23.     In 2017, Amazon launched the Amazon Brand Registry, a free service to any

17    rights owner with a government-registered trademark, regardless of the brand’s relationship

18    with Amazon. Brand Registry delivers automated brand protections that use machine learning

19    to predict infringement and proactively protect brands’ IP. Brand Registry also provides a

20    powerful Report a Violation Tool that allows brands to search for and accurately report

21    potentially infringing products using state‐of-the‐art image search technology. More than

22    500,000 brands, including Asmodee, are enrolled in Brand Registry, and those brands are

23    finding and reporting 99% fewer suspected infringements since joining Brand Registry.

24           24.     In 2018, Amazon launched Transparency, a product serialization service that

25    effectively eliminates counterfeits for enrolled products. Brands enrolled in Transparency can

26    apply a unique 2D code to every unit they manufacture, which allows Amazon, other retailers,

27    law enforcement, and customers to determine the authenticity of any Transparency-enabled

     COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF - 6                             Davis Wright Tremaine LLP
                                                                                   920 Fifth Avenue, Suite 3300
                                                                                    Seattle, WA 98104-1640
                                                                              206.622.3150 main · 206.757.7700 fax
              Case 2:21-cv-00850-BAT Document 1 Filed 06/24/21 Page 7 of 18




 1    product, regardless of where the product was purchased. In 2020, over 15,000 brands were

 2    using Transparency enabling the protection of more than 500 million product units.

 3           25.      In 2019, Amazon launched Amazon Project Zero, a program to empower brands

 4    to help Amazon drive counterfeits to zero. Amazon Project Zero introduced a novel self-

 5    service counterfeit removal tool that enables brands to remove counterfeit listings directly from

 6    the Amazon store. This enables brands to take down counterfeit product offerings on their own

 7    within minutes. In 2020, there were more than 18,000 brands enrolled in Project Zero. For

 8    every listing removed by a brand, Amazon’s automated protections removed more than 600

 9    listings through scaled technology and machine learning, stopping those listings from appearing

10    in the Amazon store.

11           26.      In addition to these measures, Amazon actively cooperates with rights owners

12    and law enforcement to identify and prosecute bad actors suspected of engaging in illegal

13    activity. Lawsuits, like this one, are integral components of Amazon’s efforts to combat

14    counterfeits.

15           B.       Asmodee and Its Anti-Counterfeiting Efforts
16           27.      Asmodee, and through its subsidiaries, goes to great lengths to protect

17    consumers from counterfeits of its products and is committed to leading efforts to combat

18    counterfeit products. Asmodee utilizes both internal and external resources to combat

19    counterfeits, piracy, and distribution abuse online. This includes trained internal staff who

20    consistently monitor online retailer sites around the world for IP infringements and counterfeit

21    sellers. Asmodee specifically works with a third-party brand protection service vendor on the

22    detection and removal of product listings violating Asmodee’s IP rights.

23           28.      Asmodee, through its subsidiaries, is currently enrolled in Amazon Brand

24    Registry. ANA manages the Amazon Brand Registry account for Asmodee in the U.S. by

25    monitoring and reporting potentially infringing products. Asmodee has been actively using the

26    tools and protections provided by these programs and utilized them in response to the

27    counterfeiting activity described in this Complaint.

     COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF - 7                              Davis Wright Tremaine LLP
                                                                                    920 Fifth Avenue, Suite 3300
                                                                                     Seattle, WA 98104-1640
                                                                               206.622.3150 main · 206.757.7700 fax
               Case 2:21-cv-00850-BAT Document 1 Filed 06/24/21 Page 8 of 18



               C.    Defendants Created an Amazon Selling Account and Agreed Not to Sell
 1                   Counterfeit Goods
 2             29.   Defendants controlled and operated the Amazon Selling Account detailed in

 3    section D below through which they sought to advertise, market, sell, and, distribute counterfeit

 4    Dixit products. In connection with this Selling Account, Defendants provided their names,

 5    email address, and banking information. On information and belief, Defendants may have

 6    taken active steps to mislead Amazon and conceal their true location and identities by

 7    providing false information.

 8             30.   To become a third-party seller in the Amazon store, sellers are required to agree

 9    to the BSA, which governs the applicant’s access to and use of Amazon’s services and states

10    Amazon’s rules for selling through the website. By entering into the BSA, each seller

11    represents and warrants that it “will comply with all applicable laws in [the] performance of

12    [its] obligations and exercise of [its] rights” under the BSA. A true and correct copy of the

13    applicable version of the BSA, namely, the version when Defendants last used Amazon’s

14    Services, is attached as Exhibit B.

15             31.   The BSA incorporates, and sellers therefore agree to be bound by, Amazon’s

16    Anti-Counterfeiting Policy, the applicable version of which is attached as Exhibit C. The

17    Anti-Counterfeiting Policy expressly prohibits the sale of counterfeit goods in the Amazon

18    store:

19                      The sale of counterfeit products is strictly prohibited.
20                      You may not sell any products that are not legal for sale, such as products
                         that have been illegally replicated, reproduced, or manufactured[.]
21
                        You must provide records about the authenticity of your products if Amazon
22                       requests that documentation[.]
23                   Failure to abide by this policy may result in loss of selling privileges, funds
                     being withheld, destruction of inventory in our fulfilment centers, and other
24                   legal consequences.
25    Id.

26
27

     COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF - 8                                 Davis Wright Tremaine LLP
                                                                                     920 Fifth Avenue, Suite 3300
                                                                                      Seattle, WA 98104-1640
                                                                                206.622.3150 main · 206.757.7700 fax
              Case 2:21-cv-00850-BAT Document 1 Filed 06/24/21 Page 9 of 18




 1           32.     Amazon’s Anti-Counterfeiting Policy further describes Amazon’s commitment

 2    to preventing the sale and distribution of counterfeit goods in the Amazon store together with

 3    the consequences of doing so:

 4                      Sell Only Authentic and Legal Products. It is your
                         responsibility to source, sell, and fulfill only authentic
 5                       products that are legal for sale. Examples of prohibited
                         products include:
 6
                         o Bootlegs, fakes, or pirated copies of products or content
 7
                         o Products that have been illegally replicated, reproduced,
 8                         or manufactured
 9                       o Products that infringe another party’s intellectual property
                           rights
10
                        Maintain and Provide Inventory Records. Amazon may
11                       request that you provide documentation (such as invoices)
                         showing the authenticity of your products or your
12                       authorization to list them for sale. You may remove pricing
                         information from these documents, but providing documents
13                       that have been edited in any other way or that are misleading
                         is a violation of this policy and will lead to enforcement
14                       against your account.
15                      Consequences of Selling Inauthentic Products. If you sell
                         inauthentic products, we may immediately suspend or
16                       terminate your Amazon selling account (and any related
                         accounts), destroy any inauthentic products in our fulfillment
17                       centers at your expense, and/or withhold payments to you.
18                      Amazon Takes Action to Protect Customers and Rights
                         Owners. Amazon also works with manufacturers, rights
19                       holders, content owners, vendors, and sellers to improve the
                         ways we detect and prevent inauthentic products from
20                       reaching our customers. As a result of our detection and
                         enforcement activities, Amazon may:
21
                         o Remove suspect listings.
22
                         o Take legal action against parties who knowingly violate
23                         this policy and harm our customers. In addition to
                           criminal fines and imprisonment, sellers and suppliers of
24                         inauthentic products may face civil penalties including the
                           loss of any amounts received from the sale of inauthentic
25                         products, the damage or harm sustained by the rights
                           holders, statutory and other damages, and attorney’s fees.
26
                        Reporting Inauthentic Products. We stand behind the products
27                       sold on our site with our A-to-z Guarantee, and we encourage

     COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF - 9                               Davis Wright Tremaine LLP
                                                                                     920 Fifth Avenue, Suite 3300
                                                                                      Seattle, WA 98104-1640
                                                                                206.622.3150 main · 206.757.7700 fax
             Case 2:21-cv-00850-BAT Document 1 Filed 06/24/21 Page 10 of 18



                         rights owners who have product authenticity concerns to
 1                       notify us. We will promptly investigate and take all
                         appropriate actions to protect customers, sellers, and rights
 2                       holders. You may view counterfeit complaints on the
                         Account Health page in Seller Central.
 3
      Id.
 4
             33.     When they registered as a third-party seller in the Amazon store, and established
 5
      their Selling Account, Defendants agreed not to advertise, market, offer, sell, or distribute
 6
      counterfeit products.
 7
             D.      Verification of Dixit: Daydreams Expansion Counterfeit Sale from
 8                   Defendants’ Selling Account
 9           34.     Defendants advertised, marketed, offered, and sold Asmodee-branded products

10    in the Amazon store.

11           35.     At all times described herein, Selling Account Sam Katz/Crazy Leaf was

12    controlled and operated by Defendants Samuel Katz and Gig Trading Inc., and, on information

13    and belief, other parties, known and unknown.

14           36.     Amazon received customer complaints that the counterfeit game Dixit:

15    Daydreams being sold by Defendants in the Amazon store was inferior to the authentic product,

16    further demonstrating the negative impact on Plaintiffs’ reputations for quality with customers.

17    In one instance, a customer complained that the counterfeit game cards they purchased had

18    “horrible, DULL artwork. T[h]ese are nothing like the original cards. Certainly nothing to

19    daydream about.”

20           37.     On December 16, 2019, ANA conducted a test purchase from Selling Account

21    Sam Katz/Crazy Leaf for a product advertised as Dixit: Daydreams Expansion. Defendants

22    shipped to ANA a product that bore the Dixit Trademark and other indications of the Asmodee

23    brand. ANA has examined the product and determined that it is counterfeit.

24           38.     Based on ANA’s examination of the counterfeit product, it determined that the
25    features of the counterfeit product depart significantly from the authentic product. First, the
26    images displayed on the counterfeit version lack the vibrancy of the images displayed on the
27    authentic version, indicating that the counterfeit images were reproduced from an unauthorized

     COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF - 10                              Davis Wright Tremaine LLP
                                                                                     920 Fifth Avenue, Suite 3300
                                                                                      Seattle, WA 98104-1640
                                                                                206.622.3150 main · 206.757.7700 fax
             Case 2:21-cv-00850-BAT Document 1 Filed 06/24/21 Page 11 of 18




 1    printer. Second, the formatting of the counterfeit version in terms of font and alignment differs

 2    from the authentic version. Third, in some instances, the color of the images displayed on the

 3    counterfeit version differs from the color of the images displayed on the authentic version.

 4           E.      Verification of Dixit: Revelations Counterfeit Sale from Defendants’ Selling
                     Account
 5
             39.     Amazon also received customer complaints that the game Dixit: Revelations
 6
      being sold by Defendants in the Amazon store was counterfeit. Amazon sent samples of Dixit:
 7
      Revelations products from Defendants’ Selling Account to ANA from a fulfillment center.
 8
      ANA has confirmed that these Dixit: Revelations products are counterfeit, i.e., that they were
 9
      infringing products made to imitate authentic Asmodee products, including marks that are
10
      identical to, or substantially indistinguishable from, Asmodee’s registered Dixit Trademark.
11
             40.     Based on ANA’s examination of the counterfeit products, it determined that the
12
      features of the counterfeit products depart significantly from the authentic products. First, the
13
      images displayed on the counterfeit versions lack the vibrancy of the images displayed on the
14
      authentic versions, indicating that the counterfeit images were reproduced from an
15
      unauthorized printer. Second, the formatting of the counterfeit versions in terms of font and
16
      alignment differ from the authentic versions. Third, in some instances, the color of the images
17
      displayed on the counterfeit versions differ from the color of the images displayed on the
18
      authentic versions.
19
             F.      Amazon and Asmodee Shut Down Defendants’ Account
20
             41.     By selling counterfeit Dixit products, Defendants falsely represented to Amazon
21
      and its customers that the products Defendants sold were genuine Dixit products. Defendants
22
      also knowingly and willfully used Asmodee’s IP in connection with the advertisement,
23
      marketing, distribution, offering for sale, and sale of counterfeit Dixit products.
24
             42.     At all times, Defendants knew they were prohibited from violating third-party IP
25
      rights or any applicable laws while selling products in the Amazon store. Defendants have
26
      deceived Amazon’s and Asmodee’s customers and Amazon and Asmodee, infringed and
27

     COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF - 11                              Davis Wright Tremaine LLP
                                                                                     920 Fifth Avenue, Suite 3300
                                                                                      Seattle, WA 98104-1640
                                                                                206.622.3150 main · 206.757.7700 fax
             Case 2:21-cv-00850-BAT Document 1 Filed 06/24/21 Page 12 of 18




 1    misused the IP rights of Asmodee, harmed the integrity of and customer trust in the Amazon

 2    store, and tarnished Amazon’s and Asmodee’s brands.

 3           43.     Amazon, after receiving notice from ANA, verified Defendants’ unlawful sale

 4    of counterfeit Dixit products and promptly blocked Defendants’ Selling Account. In doing so,

 5    Amazon exercised its rights under the BSA to protect customers and the reputations of Amazon

 6    and Asmodee.

 7                                             V.     CLAIMS
 8                                         FIRST CLAIM
                                  (by Asmodee against all Defendants)
 9                             Trademark Infringement – 15 U.S.C. § 1114
10           44.     Plaintiff Asmodee incorporates by reference the allegations of the preceding

11    paragraphs as though set forth herein.

12           45.     Defendants’ activities constitute infringement of the Dixit Trademark as

13    described in the paragraphs above.

14           46.     Asmodee advertises, markets, offers, and sells its products using the Dixit

15    Trademark described above and uses that trademark to distinguish its products from the

16    products and related items of others in the same or related fields.

17           47.     Because of Asmodee’s and its predecessor’s long, continuous, and exclusive use

18    of the Dixit Trademark identified in this Complaint, the Dixit Trademark has come to mean,

19    and is understood by customers and the public to signify, products from, distributed by, and

20    affiliated with Asmodee.

21           48.     Defendants unlawfully advertised, marketed, offered, and sold products bearing

22    counterfeit versions of the Dixit Trademark with the intent and likelihood of causing customer

23    confusion, mistake, and deception as to the products’ source, origin, and authenticity.

24    Specifically, Defendants intended customers to believe, incorrectly, that the products originated

25    from, were affiliated with, and/or were authorized by Asmodee and likely caused such

26    erroneous customer beliefs.

27

     COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF - 12                            Davis Wright Tremaine LLP
                                                                                   920 Fifth Avenue, Suite 3300
                                                                                    Seattle, WA 98104-1640
                                                                              206.622.3150 main · 206.757.7700 fax
             Case 2:21-cv-00850-BAT Document 1 Filed 06/24/21 Page 13 of 18




 1           49.     As a result of Defendants’ wrongful conduct, Asmodee is entitled to recover

 2    their actual damages, Defendants’ profits attributable to the infringement, and treble damages

 3    and attorney fees pursuant to 15 U.S.C. § 1117(a) and (b). Alternatively, Asmodee is entitled

 4    to statutory damages under 15 U.S.C. § 1117(c).

 5           50.     Asmodee is further entitled to injunctive relief, including an order impounding

 6    all infringing products and promotional materials in Defendants’ possession. Asmodee has no

 7    adequate remedy at law for Defendants’ wrongful conduct because, among other things: (a) the

 8    Dixit Trademark is unique and valuable property that has no readily determinable market value;

 9    (b) Defendants’ infringement constitutes harm to Asmodee and Asmodee’s reputation and

10    goodwill such that Asmodee could not be made whole by any monetary award; (c) if

11    Defendants’ wrongful conduct is allowed to continue, the public is likely to become further

12    confused, mistaken, or deceived as to the source, origin, or authenticity of the infringing

13    materials; and (d) Defendants’ wrongful conduct, and the resulting harm to Asmodee is likely

14    to be continuing.

15                                        SECOND CLAIM
                                  (by Asmodee against all Defendants)
16              False Designation of Origin and False Advertising – 15 U.S.C. § 1125(a)
17           51.     Plaintiffs incorporate by reference the allegations of the preceding paragraphs as

18    though set forth herein.

19           52.     Asmodee owns the Dixit Trademark and advertises, markets, offers, and sells its

20    products using the trademark described above and uses the trademark to distinguish its products

21    from the products and related items of others in the same or related fields.

22           53.     Because of Asmodee’s and its predecessor’s long, continuous, and exclusive use

23    of the Dixit Trademark identified in this Complaint, the Dixit Trademark has come to mean,

24    and is understood by customers and the public to signify, products from, distributed by, and

25    affiliated with Asmodee.

26
27

     COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF - 13                             Davis Wright Tremaine LLP
                                                                                    920 Fifth Avenue, Suite 3300
                                                                                     Seattle, WA 98104-1640
                                                                               206.622.3150 main · 206.757.7700 fax
             Case 2:21-cv-00850-BAT Document 1 Filed 06/24/21 Page 14 of 18




 1           54.     Defendants’ wrongful conduct includes the infringement of the Dixit Trademark

 2    in connection with Defendants’ commercial advertising or promotion, and offering for sale and

 3    sale, of counterfeit Dixit products in interstate commerce.

 4           55.     In advertising, marketing, offering, and selling products bearing counterfeit

 5    versions of the Dixit Trademark, Defendants have used, and on information and belief continue

 6    to use, the trademark referenced above to compete unfairly with Asmodee and to deceive

 7    customers. Upon information and belief, Defendants’ wrongful conduct misleads and confuses

 8    customers and the public as to the origin and authenticity of the goods and services advertised,

 9    marketed, offered, or sold in connection with the Dixit Trademark and wrongfully trades upon

10    Asmodee’s goodwill and business reputation.

11           56.     Defendants’ conduct constitutes (a) false designation of origin, (b) false or

12    misleading description, and (c) false or misleading representation that products originate from

13    or are authorized by Asmodee, all in violation of 15 U.S.C. § 1125(a)(1)(A).

14           57.     Defendants’ conduct also constitutes willful false statements in connection with

15    goods and/or services distributed in interstate commerce in violation of 15 U.S.C.

16    § 1125(a)(1)(B).

17           58.     Asmodee is entitled to an injunction against Defendants, their officers, agents,

18    representatives, servants, employees, successors and assigns, and all other persons in active

19    concert or participation with them, as set forth in the Prayer for Relief below. Defendants’ acts

20    have caused irreparable injury to Asmodee. The injury to Asmodee is irreparable, and on

21    information and belief, is continuing. An award of monetary damages cannot fully compensate

22    Asmodee for its injuries, and Asmodee lacks an adequate remedy at law.

23           59.     Asmodee is further entitled to recover Defendants’ profits, Asmodee’s damages

24    for its losses, and Asmodee’s costs to investigate and remediate Defendants’ conduct and bring

25    this action, including its attorney’s fees, in an amount to be determined. Asmodee is also

26    entitled to the trebling of any damages award as allowed by law.

27

     COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF - 14                             Davis Wright Tremaine LLP
                                                                                    920 Fifth Avenue, Suite 3300
                                                                                     Seattle, WA 98104-1640
                                                                               206.622.3150 main · 206.757.7700 fax
             Case 2:21-cv-00850-BAT Document 1 Filed 06/24/21 Page 15 of 18



                                           THIRD CLAIM
 1                                (by Amazon against all Defendants)
                False Designation of Origin and False Advertising – 15 U.S.C. § 1125(a)
 2
             60.        Plaintiff Amazon incorporates by reference the allegations of the preceding
 3
      paragraphs as though set forth herein.
 4
             61.        Amazon’s reputation for trustworthiness is at the heart of its relationship with
 5
      customers. Defendants’ actions in selling counterfeits pose a threat to Amazon’s reputation
 6
      because they undermine and jeopardize customer trust in the Amazon store.
 7
             62.        Specifically, Defendants deceived Amazon and its customers about the
 8
      authenticity of the products they were advertising, marketing, offering, and selling, in direct
 9
      and willful violation of the BSA and Amazon’s Anti-Counterfeiting Policies. Defendants’
10
      deceptive acts were material to Amazon’s decision to allow Defendants to sell their products in
11
      the Amazon store because Amazon would not have allowed Defendants to do so but for their
12
      deceptive acts.
13
             63.        In advertising, marketing, offering, and selling counterfeit Dixit products in the
14
      Amazon store, Defendants made false and misleading statements of fact about the origin,
15
      sponsorship, or approval of those products in violation of 15 U.S.C. § 1125(a)(1)(A).
16
             64.        Defendants’ acts also constitute willful false statements in connection with
17
      goods and/or services distributed in interstate commerce in violation of 15 U.S.C.
18
      § 1125(a)(1)(B).
19
             65.        As described above, Defendants, through their illegal acts, have willfully
20
      deceived Amazon and its customers, jeopardized the trust that customers place in the Amazon
21
      store, tarnished Amazon’s brand and reputation, and harmed Amazon and its customers.
22
      Defendants’ misconduct has also caused Amazon to expend significant resources to investigate
23
      and combat Defendants’ wrongdoing and to bring this lawsuit to prevent Defendants from
24
      causing further harm to Amazon and its customers. Defendants’ illegal acts have caused
25
      irreparable injury to Amazon and, on information and belief, that injury is ongoing at least to
26
      the extent that Defendants continue to establish Selling Accounts. An award of monetary
27

     COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF - 15                                Davis Wright Tremaine LLP
                                                                                       920 Fifth Avenue, Suite 3300
                                                                                        Seattle, WA 98104-1640
                                                                                  206.622.3150 main · 206.757.7700 fax
                 Case 2:21-cv-00850-BAT Document 1 Filed 06/24/21 Page 16 of 18




 1    damages alone cannot fully compensate Amazon for its injuries, and thus Amazon lacks an

 2    adequate remedy at law.

 3           66.       Amazon is entitled to an injunction against Defendants, their officers, agents,

 4    representatives, servants, employees, successors and assigns, and all other persons in active

 5    concert or participation with them, as set forth in the Prayer for Relief below, along with its

 6    attorneys’ fees and costs in bringing this lawsuit.

 7                                          FOURTH CLAIM
                              (by Asmodee, and Amazon against all Defendants)
 8               Violation of Washington Consumer Protection Act, RCW 19.86.010, et seq.
 9           67.       Plaintiffs incorporate by reference the allegations of the preceding paragraphs as

10    though set forth herein.

11           68.       Defendants’ advertising, marketing, offering, and selling of counterfeit Dixit

12    products constitute an unfair method of competition and unfair and deceptive acts or practices

13    in the conduct of trade or commerce, in violation of RCW 19.86.020.

14           69.       Defendants’ advertising, marketing, offering, and selling of counterfeit Dixit

15    products harms the public interest by deceiving customers about the authenticity, origins, and

16    sponsorship of the products.

17           70.       Defendants’ advertising, marketing, offering, and selling of counterfeit Dixit

18    products directly and proximately causes harm to and tarnished Plaintiffs’ reputations and

19    brands, and damages their business and property interests and rights.

20           71.       Accordingly, Plaintiffs seek to enjoin further violations of RCW 19.86.020 and

21    recover their attorneys’ fees and costs. Asmodee further seeks to recover its actual damages,

22    trebled.

23                                     VI.     PRAYER FOR RELIEF
24           WHEREFORE, Plaintiffs respectfully pray for the following relief:

25           A.        That the Court issue an order permanently enjoining Defendants, their officers,

26    agents, representatives, servants, employees, successors, and assigns, and all others in active

27    concert or participation with them, from:

     COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF - 16                              Davis Wright Tremaine LLP
                                                                                     920 Fifth Avenue, Suite 3300
                                                                                      Seattle, WA 98104-1640
                                                                                206.622.3150 main · 206.757.7700 fax
             Case 2:21-cv-00850-BAT Document 1 Filed 06/24/21 Page 17 of 18




 1                   (i)        selling products in the Amazon store;

 2                   (ii)       selling products to Amazon or any affiliate;

 3                   (iii)      opening or attempting to open any Amazon Selling Accounts;

 4                   (iv)       manufacturing, distributing, offering to sell, or selling any product using

 5                              Asmodee’s brand or trademarks, or which otherwise infringes

 6                              Asmodee’s IP, on any platform or in any medium;

 7                   (v)        assisting, aiding or abetting any other person or business entity in

 8                              engaging or performing any of the activities referred to in subparagraphs

 9                              (i) through (iv) above;

10           B.      That the Court enter judgment in Plaintiffs’ favor on all claims brought by them;

11           C.      That the Court enter an order pursuant to 15 U.S.C. § 1116 impounding all

12    counterfeit and infringing products bearing the Dixit Trademark or that otherwise infringe

13    Asmodee’s IP, and any related materials, including business records, in Defendants’ possession

14    or under their control;

15           D.      That the Court enter an order requiring Defendants to provide Plaintiffs a full

16    and complete accounting of all amounts due and owing to Plaintiffs as a result of Defendants’

17    unlawful activities;

18           E.      That Defendants be required to pay all general, special, and actual damages

19    which Asmodee has sustained, or will sustain as a consequence of Defendants’ unlawful acts,

20    together with statutory damages, and that such damages be enhanced, doubled, or trebled as

21    provided for by 15 U.S.C. § 1117(b), RCW 19.86.020, or otherwise allowed by law;

22           F.      That Defendants be required to pay the costs of this action and Plaintiffs’

23    reasonable attorneys’ fees incurred in prosecuting this action, as provided for by 15 U.S.C.

24    § 1117, RCW 19.86.020, or otherwise allowed by law; and

25           G.      That the Court grant Plaintiffs such other, further, and additional relief as the

26    Court deems just and equitable.

27

     COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF - 17                                Davis Wright Tremaine LLP
                                                                                       920 Fifth Avenue, Suite 3300
                                                                                        Seattle, WA 98104-1640
                                                                                  206.622.3150 main · 206.757.7700 fax
            Case 2:21-cv-00850-BAT Document 1 Filed 06/24/21 Page 18 of 18




 1          DATED this 24th day of June, 2021.

 2                                               DAVIS WRIGHT TREMAINE LLP
                                                 Attorneys for Plaintiffs
 3

 4                                                 s/ Lauren B. Rainwater
                                                   Lauren B. Rainwater, WSBA #43625
 5                                                 920 Fifth Avenue, Suite 3300
                                                   Seattle, WA 98104-1604
 6                                                 Tel: (206) 622-3150
                                                   Fax: (206) 757-7700
 7                                                 Email: laurenrainwater@dwt.com
 8

 9                                                 s/ Scott R. Commerson
                                                   Scott R. Commerson (pro hac vice
10                                                 application forthcoming)
11                                                 865 South Figueroa Street, Suite 2400
                                                   Los Angeles, CA 90017-2566
12                                                 Tel: (213) 633-6800
                                                   Fax: (213) 633-6899
13                                                 Email: scottcommerson@dwt.com
14

15

16

17

18
19
20

21

22

23

24

25

26
27

     COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF - 18                   Davis Wright Tremaine LLP
                                                                          920 Fifth Avenue, Suite 3300
                                                                           Seattle, WA 98104-1640
                                                                     206.622.3150 main · 206.757.7700 fax
